Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 1 of 9 PageID #: 919




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling


 MELINDA KAY ZIRBS,

               Plaintiff,

        v.                                                   CIVIL ACTION NO. 5-I9CV-308
                                                             Judge Bailey
 ANDREW SAUL,
 Commissioner of Social Security,

               Defendant.


                  ORDER ADOPTING REPORT & RECOMMENDATION

        On this day, the above styled matter came before this Court for consideration of the

 Report and Recommendation of United States Magistrate Judge Robert W. Trumble

 [Dcc. 191. Pursuant to this Court’s local rules, this action was referred to Magistrate Judge

 Trumble for submission of a proposed report and recommendation (“R&R”). Magistrate

 Judge Trumble filed his R&R on filed on October 5, 2020, wherein he recommends that

 defendant’s Motion for Summary Judgment [Doc. 14] be granted and plaintiffs Motion for

 Summary Judgment [Doc. 12] be denied. On October 19,2020, plaintifftimelyfiled objections

 to the R&R [Doc. 20]. Thereafter, defendant filed a Response [Doc. 21]. Plaintiff did not file

 a Reply. Accordingly, this matter is now ripe for adjudication. Forthe reasons set forth below,

 this Court adopts Magistrate Judge Twmble’s R&R.




                                                1
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 2 of 9 PageID #: 920




                                        BACKGROUND

        As noted by the magistrate, this matter stems from an underlying claim for

 supplemental security income (“551”) and disability insurance benefits (“DBI”) filed by plaintiff

 on or about September 7, 2017, in which she alleged onset of her purported disabilities

 beginning on January 1,2017. See [Doc. 19]. Plaintiff’s claim for 551 and DBI was initially

 denied on December 13,2017, and upon reconsideration on May9, 2018. [Id.]. Subsequent

 to the denials, the matterwas heard by an administrative law judge (the “AU”), who ultimately

 determined plaintiff was not disabled within the meaning of the Social SecurityAct at anytime

 since January 1,2017. [Id.]. On September 5,2019, the Appeals Council denied plaintiff’s

 request for review, thereby constituting the AU’s decision as the final decision of the

 Commissioner. [Id.].

        On November 12,2019, plaintifffiled herComplaint in this Court seeking reviewof the

 Commissioner’s final decision pursuant to    § 205(g) of the Social Security Act, as amended,
 42 U.S.C.   § 405(g).   [Doc. 1]. The Commissioner then filed an Answer and Administrative

 Record of the underlying proceedings on April 27,2020. [Docs. 9 & 10]. Then, both parties

 filed respective Motions for SummaryJudgment. [Docs. 12 & 14]. Magistrate Judge Trumble

 conducted a hearing on the Motions on September22, 2020 [Doc. 18], and filed the subject

 R&R thereafter.

                                      APPLICABLE LAW

 I. Standards of Review

        Pursuant to 28 U.S.C.    § 636(b)(1 )(c) and Fed. R. Civ. P. 72(b)(2), this Court must
 conduct a de novo review of any portion of the magistrate judge’s recommendation to which

                                                2
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 3 of 9 PageID #: 921




 objection is timely made. As to those portions of a recommendation to which no objection is

 made, a magistrate judge’s findings and recommendation will be upheld unless they are

 ‘clearly erroneous.” See Oripano v. Johnson, 687 F.2d 44(4th Cir. 1982); citing Webb v.

 Califano, 458 F.Supp. 825 (ED. Cal. 1979). General objections to the magistrate judge’s

 report and recommendation, reiterating arguments already presented, lack the specificity

 required by Fed. R. Civ. p. 72, and have the same effect as a failure to object. Veney v.

 Astrue, 539 F.Supp.2d 841, 845 (W.D. Va. 2008) (citing United States v. Midgette, 478

 F.3d 616, 621-622(4th Cir. 2007)). Because plaintiff filed timely objections, this Court will

 undertake a de novo review as to those portions of the R&R to which objections were made.

 The remainder will be reviewed for clear error.

 II. Judicial Review of an AU Decision

       “Judicial review of a final decision regarding disability benefits is limited to determining

 whether the findings.. are supported by substantial evidence and whetherthe correct law
                        .




 was applied.” See 42 U.S.C.     § 405(g). An AU’s findings will be upheld if supported by
 substantial evidence. See Milburn Colliery Co. v. Hicks, 138 F.3d 524, 528(4th Cir. 1998).

 The phrase “supported by substantial evidence” means such relevant evidence as a

 reasonable person might accept as adequate to support a conclusion.” See Richardson v.

 Perales, 402 U.S. 389, 401 (1971)(citing Consolidated Edison Co. v. NLRB, 305                u.s.
 197, 229 (1938)). Substantial evidence is that which a reasonable mind might accept as

 adequate to support a conclusion.” Hays v. Sullivan, 907 F.2d 1453, 1456(4th Cir. 1990)

 (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)). Further, the “possibility of



                                                3
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 4 of 9 PageID #: 922




 drawing two inconsistent conclusions from the evidence does not prevent an administrative

 agency’s findings from being supported by substantial evidence.” Sec’y ofLabor v. Mutual

 Mining, inc., 80 F.3d 110, 113 (4th Cir. 1996) (citing Consolo v. Fed. Mar. Comm’n, 383

 U.S. 607,620(1996)). The issue is not whether a claimant is disabled, butwhetherthe AU’s

 finding of disabled or not disabled is supported by substantial evidence and was reached

 based upon a correct application of the relevant law. Meyer v. Astrue, 662 F.3d 700, 704

 (4th Cir. 2011) (citing Craig v. Chater, 76 F.3d 585, 589(4th Cir. 1996)). Ultimately, it is the

 duty of the AU reviewing a case, and not the responsibility of the courts, to make findings of

 fact and to resolve conflicts in the evidence. King v. Caiifano, 599 F.2d 597, 599 (4th Cir.

 1979). “This Court does not find facts or try the case de nova when reviewing disability

 determinations.” Id.

 Ill. Five-Step Evaluation Process

         To be disabled under the Social Security Act, a claimant must meet the following

 criteria:

         [The] individual.          .   .   [must have a] physical or mental impairment orimpairments

             of such severitythat he is not only unable to do his previous work but cannot,

         considering his age, education, and work experience, engage in any other kind

         of substantial gainful work which exists in the national economy, regardless of

         whether such work exists in the immediate area in which he lives, orwhethera

         specific job vacancy exists for him, orwhether he would be hired if he applied

         forwork.   .   .   .   ‘[W]ork which exists in the national economy’ means work which



                                                              4
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 5 of 9 PageID #: 923




        exists in significant numbers either in the region where such individual lives or

        in several regions of the country.

 42 U.S.C. § 423(d)(2)(A) (2004). The Social Security Administration uses the following five-

 step sequential evaluation process to determine whether a claimant is disabled:

        (i) At the first step, we consider your work activity, if any. If you are doing

        substantial gainful activity, we will find that you are not disabled.

        (U)At the second step, we considerthe medical severityofyourimpairment(s).

        If you do not have a severe medically determinable physical or mental

        impairment that meets the duration requirement                         .   .   .   or a combination of

        impairments that is severe and meets the duration requirement, we will find that

       you are not disabled.

       (Ui) At the third step, we also consider the medical severity of your

        impairment(s). If you have an impairment(s) that meets or equals one of our

       listings       .       .       .   and meets the duration requirement, we will find that you are

       disabled.

       [Before the fourth step, the residual functional capacity [(“RFC”)] of the claimant

       is evaluated “based on all the relevant medical and other evidence in your case

       record     .       .
                                  .




       (iv) At the fourth step, we considerourassessment of your [RFC] and your past

       relevant work. If you can still do your past relevant work, we will find that you are

       not disabled.



                                                                 5
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 6 of 9 PageID #: 924




        (v) At the fifth and last step, we considerour assessment of your [RFC] and your

        age, education, and work experience to see if you can make an adjustment to

        otherwork. If you can make an adjustment to otherwork, we will find that you are

        not disabled. If you cannot make an adjustment to otherwork, we will find that

        you are disabled.

 20 C.F.R.   § 404.1520 (2015); 20   C.F.R.   § 416.920 (2012).   In steps one through four, the

 burden is on the claimant to prove that he or she is disabled and that, as a result of the

 disability, he or she is unable to engage in any gainful employment. Richardson v. Califano,

 574 F.2d 802, 804 (4th Cir. 1978). Once this is proven, the burden of proof shifts to the

 Government at step five to demonstrate that jobs exist in the national economy that the

 claimant is capable of performing. Hicks v. Gardner, 393 F.2d 299, 301 (4th Cir. 1968). If

 the claimant is determined to be disabled or not disabled at any of the five steps, the process

 will not proceed to the next step. 20 C.F.R.    §   404.1520; 20 C.F.R.   § 41 6.920.
                                      DISCUSSION

        Plaintiff raises two (2) objections to the R&R, and this Court will reviewthose portions

 of the R&R de novo. The remainderof the R&R will be reviewed for clear error. First, plaintiff

 objects to the magistrate’s finding that the AU did not fail to adequately develop the record.

 [Doc. 20]. More specifically, plaintiff asserts that the AU failed to investigate and obtain

 evidence, including applications for FMLA leave and time sheets that purportedly

 demonstrated the significant interference by her medical conditions on herwork activity. [ld.1.

 This objection is without merit.



                                                 6
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 7 of 9 PageID #: 925




        As noted by Magistrate Trumble, the AU did not find the record insufficient and instead

 opted to evaluate the existing record, thereby concluding that it was unnecessary to review

 additional records as the decision was supported by substantial evidence.                    See

 [Doc. 19 at 9]. Moreover, Magistrate Trumble properly concluded that the applications for

 FMLA leave and time sheets plaintiff sought to have considered bythe AU contained no new

 pertinent information to the record considered by the AU. The pertinent inquiry is whether

 the record contained sufficient medical evidence forthe AU to make an informed decision.

      Craft v. Apfel, 1998 WL 702296, at *3(4th Cir. Dct. 6, 1998). Based on the evidence

 in the record,the AU concluded that the record was not insufficient, and evaluated plaintiff’s

 testimony, work history, and findings made by plaintiff’s medical providers. Based on the

 foregoing, this Court concludes that the AU’s findings were supported by substantial

 evidence, and plaintiffs first objection to the contrary is overruled. See Milburn Colliery Co.,

 138 F.3d at 528 (4th Cir. 1998).

        Next, and finally, plaintiff objects to Magistrate Trumble’s finding thatthe AU’s analysis

 of plaintiffs RFC was supported by substantial evidence. See [Doe. 201. More specifically,

 plaintiff complains of a statement by the AU referencing an absence of corroborating

 evidence to support the opinion of Donielle Teter, NP-C. [Id.]. However, Magistrate Trumble

 concluded, and this Court agrees, that the AU considered Nurse Teter’s report even though

 itwas issued during the time plaintiff was working at a level of substantial gainful employment.

 [Id .1. As correctly identified by Magistrate Trumble, the AU in this instance was describing

 an absence of support that purportedly applied to wholly unsupported exertional physical

 limitations. Additionally, the AU outlined other reasons for declining to adopt Nurse Teter’s

                                                7
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 8 of 9 PageID #: 926




 opinion, and Magistrate Trumble noted that Nurse Teter did not opine as to any work-

 preclusive functional limitations—indeed expresslythereafter recommending that plaintiff try

 to seek otherwork. [Id.]. In review of the R&R and the record as a whole, this Courtfinds that

 the AU’s RFC capacity evaluation was supported by substantial evidence, and plaintiff’s

 objection to the contrary is overruled.

        To the extent plaintiff offers a cursory argument that Magistrate Trumble erroneously

 concluded that the AU’s decision complied with Social Security Ruling (“SSR”) 96-8p, this

 Court disagrees. Magistrate Twmble discussed the parameters of SSR 96-8p at length and

 properly concluded thatthe record was adequate. The AU considered plaintiffs performance

 capacity and that such consideration substantially supported the AU’s ultimate

 determinations.

                                       CONCLUSION

        Upon careful review of the aforementioned, it is the opinion of this Courtthatthe Report

 and Recommendation [Doc. 19] should be, and is, hereby ORDERED ADOPTED forthe

 reasons more fully stated in the magistrate judge’s report. Further, plaintiffs Objections

 [Dcc. 20] are OVERRULED. Thus, plaintiffs Motion for Summary Judgment [Doc. 12] is

 DENIED, and defendant’s Motion for Summary Judgment [Doc. 14] is GRANTED.

        Accordingly, this Court hereby DENIES and DISMISSES WITH PREJUDICE

 plaintiff’s Complaint [Doc. 1] and ORDERS that this matter be STRICKEN from the active

 docket of this Court. This Court further DIRECTS the Clerk to enterjudgment in favorof the

 defendant.



                                               8
Case 5:19-cv-00308-JPB-RWT Document 22 Filed 10/29/20 Page 9 of 9 PageID #: 927



       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: October 29, 2020.


                                                               BAILEY
                                                 UNITED STATES DISTRICT JUDGE




                                            9
